Sanders, J.
(dissenting) — I disagree with the majority’s conclusion that Lanyard Berry’s two permanently stayed, 1975 California assault convictions are properly used as a strike for the purposes of Washington’s “three strikes” law. Such permanently stayed convictions are effectively dismissed or vacated under California law. Our statute does not permit us to send Berry to the penitentiary for the rest of his life for a debt a separate sovereign has cancelled.
*133California’s legislature has adopted a rule to prohibit the injustice of multiple punishments arising out of a single act or omission. See Cal. Penal Code § 654(a) (“An act or omission that is punishable in different ways by different provisions of law shall be punished under the provision that provides for the longest potential term of imprisonment, but in no case shall the act or omission be punished under more than one provision .. ..”). Berry’s 1975 assault convictions were stayed pursuant to section 654, and we must properly give full faith and credit to California’s stay determination. U.S. Const. art. IV, § 1.
As the majority correctly notes, California courts interpreting section 654 developed the stay procedure to protect defendants against multiple punishments by staying the sentences for all but one conviction arising out of each single act of criminal conduct. The underlying theory, as the majority points out, is that the defendant is not to be punished multiply for multiple convictions for the same conduct, and yet the defendant will retain a record of other convictions in the event the conviction not stayed is successfully challenged on appeal. Accordingly, once the defendant serves his sentence on the nonstayed conviction, the stayed convictions become permanently stayed. Majority at 126 (citing People v. Pearson, 42 Cal. 3d 351, 721 P.2d 595, 599-600, 228 Cal. Rptr. 509 (1986)). Berry finished the sentence on his involuntary manslaughter conviction in 1978, and thus his assault convictions became permanently stayed at that time.
Analyzing the effect of a section 654 stay, the California Supreme Court has noted “ample precedent” for the proposition that “section 654 prohibits the use of a conviction for any punitive purpose if the sentence on that conviction is stayed.” Pearson, 721 P.2d at 601 (emphasis added). A prohibited punitive purpose includes a future sentence enhancement:
Any subsequent sentences imposed on defendant can be enhanced on the basis of the convictions for which he served a sentence; but convictions for which service of sentence was *134stayed may not be so used unless the Legislature explicitly declares that subsequent penal or administrative action may be based on such stayed convictions.
Id. at 600-01. The California Supreme Court continued:
In keeping with our reason for using stays in multiple conviction situations, the defendant is penalized if he suffers enhancements based on stayed convictions. Thus to enhance a defendant’s sentence because of a stayed conviction would constitute multiple punishment and is prohibited by section 654.4
Id. at 602 (emphasis added). Thus under Pearson a defendant like Berry with permanently stayed convictions on his record could move in a California court to have his stayed convictions formally dismissed as a matter of right; however, the failure to do so at most results in a “misconception” that the stayed conviction may be used for any purpose. This rule unequivocally avoids the specter of future punishment based on the stayed convictions under California law. That is because under Pearson a stayed sentence has the practical effect of a formal dismissal of a conviction and can be used only for “subsequent penal or administrative action,” id. at 601, if the legislature clearly mandates it. If we are to give full faith and credit to the California judgment of conviction we must likewise give full faith and credit to the legal limitations on the use or meaning intrinsic to that stayed conviction.12
California’s legislature, in effectuating California’s vari*135ant of the “three strikes” law, apparently allows for the use of a stayed felony conviction as a “strike” under the California statute, but only that California statute. See Cal. Penal Code § 667(d)(1)(B). In People v. Benson, 18 Cal. 4th 24, 954 P.2d 557, 74 Cal. Rptr. 2d 294 (1998), the California Supreme Court was presented with the issue whether a felony conviction stayed pursuant to section 654 could count as a strike. Construing California’s unique “three strikes” law, the court noted that for the purposes of that law, and *136only that law, section 1170.12(b) of the California Penal Code specifies, “Notwithstanding any other provision of law . . .,” “stay of execution of sentence” is a disposition which would not affect the determination that a prior conviction is a prior felony. Benson, 954 P.2d at 559 (emphasis omitted) (quoting Cal. Penal Code § 1170.12(b)(1)(B)). See also Cal. Penal Code § 667(d)(1)(B).
Not only is the exception which allows the use of a stayed conviction specifically limited to the California “three strikes” statute, but, even then, the Benson court did not say, as the majority seems to think, that the California Penal Code requires a stayed conviction be treated as a strike even under that statute. Rather such a conviction may, but need not, be treated as a strike under the California statute:
[OJur [previous decisions] affirm D that a trial court retains discretion in such cases to strike one or more prior felony convictions under section 1385 if the trial court properly concludes that the interests of justice support such action.8
.... [W]e believe that the [three strikes] statute properly must be interpreted to permit — but not necessarily require — a qualifying prior conviction to be treated as a strike even if the sentence on the conviction has been stayed pursuant to the provisions of section 654.
Benson, 954 P.2d at 564-65. The court’s remand instructions ended with the caveat, “We express no opinion as to how the trial court should exercise its discretion under section 1385.” In other words, consistent with Benson, a California *137trial judge may strike a section 654 stayed conviction completely, or he may count it as a strike for the purposes of the “three strikes” law pursuant to section 667, but he may not count it for anything besides the California “three strikes” law as a matter of law.
The Benson court bent over backward to assure its readership understood the rule was for the purposes of California’s “three strikes” law only. In addition to referencing the language of the statute itself that “[n]one of the following dispositions shall affect the determination that a prior conviction is a prior felony for purposes of this section: [¶] . .. [¶] (B) The stay of execution of sentence . .. .”, Benson, 954 P.2d at 561 (first emphasis added) (alterations in original) (quoting Cal. Penal Code § 1170.12(b)(1)), the Benson court also noted four times in two pages, 954 P.2d at 560-61, that a stayed conviction could be used for future enhancement only for the purposes of California’s “three strikes” law. For any other purpose, the Pearson rule applies and stayed convictions cannot be used for future punitive enhancement.
Washington’s Persistent Offenders Accountability Act (POAA) mandates life in prison without parole for “persistent offenders,” RCW 9.94A. 120(4), and defines “persistent offenders” as, inter alia, those who have been “convicted as an offender on at least two separate occasions, whether in this state or elsewhere, of felonies that under the laws of this state would be considered most serious offenses . .. .” Former RCW 9.94A.030(27)(a)(ii) (1996). Unlike California’s variant, Washington’s POAA has no “notwithstanding any other law” provision excepting stayed convictions. There is no articulable reason why we should not follow the California courts which, under Pearson, absent legislative instruction, would treat Berry’s 1975 assault convictions as dismissed or vacated and bar any use of the convictions for future enhancement. More to the point, when the plain language of a penal statute does not direct a result one way or the other, and we are unable to adduce legislative history to the contrary, the rule of lenity requires we construe the *138act in Berry’s favor. In re Personal Restraint of Sietz, 124 Wn.2d 645, 652, 880 P.2d 34 (1994) (“[T]he rule of lenity applies to the SRA and operates to resolve statutory ambiguities, absent legislative intent to the contrary, in favor of a criminal defendant.”) (citing State v. Roberts, 117 Wn.2d 576, 586, 817 P.2d 855 (1991)). Conspicuously absent in the majority’s analysis is an argument that the POAA or its legislative history compels the majority’s metaphysical feat of enhancing Berry’s sentence with a “conviction” no longer having the characteristics of a “conviction” under the law of the convicting state.
Yet it is not surprising we search the POAA in vain for mention of a stay procedure affecting convictions, as Washington law has no identical counterpart to California’s section 654. Thus the question still nags us: when is a conviction really a conviction for use as a strike in our POAA? The answer is that a conviction by another sovereign, the practical effect of which is dismissal or vacation of the conviction, cannot be validly used as a conviction — and thus a strike — under the POAA.
We previously decided for the purposes of the POAA not even every prior Washington conviction qualifies as a POAA “conviction” and, thus, a strike. In State v. Cruz, 139 Wn.2d 186, 985 P.2d 384 (1999), for example, we held the sentence enhancement features of the Sentencing Reform Act of 1981 did not revive a washed-out conviction for the purposes of the POAA and thus a properly washed-out conviction could not be a “strike,” even though it was a valid conviction when rendered. The same rule applies to convictions reversed on appeal or vacated on other grounds.
A conviction whose procedural disposition is effectively a dismissal in the state of its origin (under Pearson) is analogous to a washed-out conviction. Like the washed-out sex conviction in Cruz, such a conviction does not fall within the class of prior offenses available as strikes under the POAA. In light of Cruz, the majority incorrectly argues, at pages 131-32, that since Berry was undisputedly convicted in California of these offenses, assuming they are most *139serious offenses under former RCW 9.94A.030(27)(a)(ii), he therefore is necessarily within the ambit of the POAA. The majority misreads, and disregards, the teaching of Pearson when it simply relies upon the fact Berry’s 1975 convictions were never dismissed or vacated notwithstanding, as noted above, Pearson directs trial judges to dismiss permanently stayed convictions only to avoid the very confusion which has infected our majority.
Presumably Berry could still apply in California for formal dismissal of these stayed convictions. If he does, I assume even under the majority’s logic his enhanced sentence in this jurisdiction would have to be vacated. The majority’s holding is therefore a “triumph of form over substance; a triumph of expediency at the expense of reason.” State v. Ladson, 138 Wn.2d 343, 351, 979 P.2d 833 (1999).
For these reasons I dissent.

 lb avoid any misconception by trial judges in future cases involving multiple convictions that have been stayed, we recommend that the stayed convictions be formally dismissed on completion of the defendant’s sentence and parole on the conviction for which he is to be punished.


 The majority quibbles with this reasoning, citing “repeated pronouncements of the United States Supreme Court” for the proposition that “[w]hile the full faith and credit clause applies in full force to judgments, its effect is lessened when the statutes or judicial decisions of another forum are at issue.” Majority at 128 (citing Baker v. General Motors Corp., 522 U.S. 222, 232-33, 118 S. Ct. 657, 139 L. Ed. 2d 580 (1998)). Furthermore, the majority argues, citing a recent California full faith and credit case, People v. Shear, 71 Cal. App. 4th 278, 288-89, 83 Cal. Rptr. 2d 707 (1999), “Shear amply demonstrates that Washington law may be applied to a *135petitioner who is a Washington resident and who has committed his most recent offense within this state.” Majority at 129. This is en route to the majority’s conclusion “[a]ll that full faith and credit requires is that Washington respect California’s judgment of conviction, which we have done.” Id.
In my view, however, this argument is wrong, misleading, and inconsistent with the balance of the majority’s opinion because it affords no credit to the order of stay, which is also the judgment of a sister state entitled to full faith and credit.
First, the line of Supreme Court precedent the majority cites simply distinguishes between credit owed to the common law and statutes of another state, and the judgments of its court, not, as the majority confusedly states, between judgments and “statutes or judicial decisions.” Majority at 128 (emphasis added). What, after all, is a judgment if not a judicial decision? “ ‘In numerous cases this Court has held that credit must be given to the judgment of another state although the forum would not be required to entertain the suit on which the judgment was founded.’ ” Baker, 522 U.S. at 232 (quoting Milwaukee County v. M.E. White Co., 296 U.S. 268, 277, 56 S. Ct. 229, 80 L. Ed. 220 (1935)).
Second, while People v. Shear, a case about comity between California and Arizona may have precedential value in California, it “amply demonstrates,” Majority at 129, absolutely nothing about the disposition of this case in Washington.
Third, obviously the majority must give full faith and credit to more than California’s judgment of conviction, it must also credit — as it does elsewhere in the opinion, Majority at 128 — the judgment of the California court that Berry’s conviction be stayed.
It follows from these observations that a Washington court need not act as though it were bound by California’s Penal Code section 654, nor Pearson or Benson, insofar as they are considering whether these stayed convictions are to be deemed “strikes” under California’s unique statute. However when a Washington court attempts to squeeze the conviction of another sovereign for every drop of punishment it may hold in Washington under the full faith and credit clause, but necessarily honors the foreign judgment that the conviction be stayed, the court must also honor the legal requirement that intrinsic to that stay order is the practical dismissal of the conviction itself. Indeed, as demonstrated supra, the defendant may, and apparently may yet, move as a matter of right for an order of dismissal in a California court of this stayed conviction. Nothing in the majority’s argument changes my view that if we are going to honor an out-of-state conviction, as well as an out-of-court stay of that conviction, we must give full force and effect of that stay: refusal to do so would fail to afford the stay judgment the credit it is due.


 Because the proper exercise of a trial court’s discretion under section 1385 necessarily relates to the circumstances of a particular defendant’s current and past criminal conduct, we need not and do not determine whether there are some circumstances in which two prior felony convictions are so closely connected — for example when multiple convictions arise out of a single act by the defendant as distinguished from multiple acts committed in an indivisible course of conduct — that a trial court would abuse its discretion under section 1385 if it failed to strike one of the priors.